IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

ANTHONY W. BROOM,                       NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D16-3407

SCOTT CREWS, WARDEN
MAYO MAYO CORRECTIONAL
INSTITUTION ANNEX and/or
JULIE L. JONES, SECRETARY
OF FLORIDA DEPARTMENT OF
CORRECTIONS, et al.,

     Respondents.
___________________________/

Opinion filed October 10, 2016.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

Anthony W. Broom, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondents.




PER CURIAM.

      The petition for writ of habeas corpus is dismissed. See Baker v. State, 878 So.

2d 1236 (Fla. 2004).

      Because this was the tenth petition for writ of habeas corpus filed in this court to

challenge petitioner’s 1981 conviction in Polk County Circuit Court case number 81-
1860, petitioner was directed to show cause why sanctions should not be imposed

against him, including a prohibition against any future appeals or petitions challenging

the judgment and sentence, unless petitioner is represented by an attorney in good

standing with The Florida Bar. See State v. Spencer, 751 So. 2d 47, 48 (Fla. 1999).

Petitioner’s response fails to present a legal reason why sanctions should not be

imposed.

      As such, because it is apparent that petitioner’s continued and repeated attacks

on his conviction and sentence have become an abuse of the legal process, we hold that

he is barred from future pro se filings in this court concerning Polk County Circuit

Court case number 81-1860. The Clerk of this Court is directed not to accept any

future filings concerning this case unless they are signed by a member in good standing

of The Florida Bar.

B.L. THOMAS, WETHERELL, and WINSOR, JJ., CONCUR.




                                           2